                Case 4:21-cv-00344-JSW Document 16 Filed 02/08/21 Page 1 of 5




     JEAN E. WILLIAMS, Deputy Assistant Attorney General
 1   SETH M. BARSKY, Section Chief
 2   MEREDITH L. FLAX, Assistant Section Chief
     MICHAEL R. EITEL, Senior Trial Attorney
 3   U.S. Department of Justice
     Environment & Natural Resources Division
 4   Wildlife & Marine Resources Section
 5   999 18th Street, South Terrace 370
     Denver, Colorado 80202
 6   Phone: (303) 844-1479 / Fax: (303) 844-1375
     Email: Michael.Eitel@usdoj.gov
 7
     Attorneys for Federal Defendants
 8
 9                                    UNITED STATES DISTRICT COURT
10
                                   NORTHERN DISTRICT OF CALIFORNIA
11
12
         DEFENDERS OF WILDLIFE, et al.,                    Case. No. 3:21-cv-00344-JSW
13
                                 Plaintiffs,
                                                           UNOPPOSED ADMINISTRATIVE
14                                                         MOTION TO CONSIDER WHETHER
                                         vs.
15                                                         CASES SHOULD BE RELATED
         U.S. FISH AND WILDLIFE SERVICE, et
16
         al.,
17
                                 Federal Defendants.
18
19               Civil L.R. 3-12 and 7-11 require a party to file an administrative motion when it believes

20   two cases are “related” as that term is defined in Civil Local Rule 3-12(a). See Civil L.R. 3-

21   12(b). This case (Defenders of Wildlife v. U.S. Fish and Wildlife Serv., 3:21-cv-344-JSC) is

22   “related” to two later-filed actions in this district—WildEarth Guardians, et al., v. de la Vega,

23   3:21-cv-349-WHA, and Natural Resources Defense Council v. U.S. Department of the Interior,

24   3:21-cv-00561-SK.1 Under Civil L.R. 3-12(d)(2), the “brief statement of the relationship of the

25   actions according to the [two] criteria set forth in Civil L.R. 3-12(a)” is as follows:

26
27
     1
      Scott de la Vega is the acting Secretary of the Department of Interior and is automatically
28   substituted for his predecessor under Federal Rule of Civil Procedure 25(d).

     Notice Related Case, 3:21-cv-00344-JSW                                                        1
           Case 4:21-cv-00344-JSW Document 16 Filed 02/08/21 Page 2 of 5




 1          1.      Civil Local Rule 3-12(a)(1) provides that an action is related to other actions
 2   when they “concern substantially the same parties, property, transaction or event.” Here,
 3   Defenders of Wildlife (21-cv-344), WildEarth Guardians (21-cv-349), and Natural Resources
 4   Defense Council (21-cv-561) challenge the same final rule promulgated by the U.S. Fish and
 5   Wildlife (FWS) that removes gray wolves from the Endangered Species Act’s (ESA) list of
 6   endangered and threatened wildlife (Final Rule, 85 Fed. Reg. 69778 (Nov. 3, 2020)). See
 7   Defenders of Wildlife, 21-cv-344, ECF 1 ¶ 1; WildEarth Guardians, 21-cv-349, ECF 1 ¶ 2;
 8   Natural Resources Defense Council, 21-cv-561, ECF 1 ¶ 1. The three actions therefore involve
 9   the same Federal Defendants (FWS, Secretary of the Department of the Interior), the same
10   subject matter (gray wolves), and the same “transaction or event” (FWS’s Final Rule).
11          2.      Civil L.R. 3-12(a)(2) also provides that a case is related when judicial review of
12   the two actions before different judges would result in an “unduly burdensome duplication of
13   labor and expense” or risk “conflicting results.” The three actions raise the same or substantially
14   similar claims relief under the ESA and Administrative Procedure Act (APA). Defenders of
15   Wildlife, 21-cv-344, ECF 1 ¶¶ 37-71 (First through Fourth Claims, raising substantive challenges
16   to the Final Rule); WildEarth Guardians, 21-cv-349, ECF 1 ¶¶ 92-170 (First through Sixth
17   Claims, raising substantive challenges to the Final Rule); Natural Resources Defense Council,
18   21-cv-561, ECF 1 ¶¶ 90-142 (First through Seventh Claims, raising substantive challenges to the
19   Final Rule).2 These claims are subject to the APA’s judicial review provision, 5 U.S.C. § 706,
20   which requires a reviewing court to base its review on the agency’s administrative record. See
21   Ctr. for Biological Diversity v. Zinke, 868 F.3d 1054, 1057 (9th Cir. 2017) (“Review of agency
22   decisions under the ESA is governed by the” APA) (citing Greater Yellowstone Coal., Inc. v.
23
     2
24     Defenders of Wildlife (21-cv-344) contains one claim for relief not present in the other
     complaints—a challenge to a petition finding FWS made in the same challenged Final Rule. See
25   ECF 1 ¶¶ 72-74. WildEarth Guardians (21-cv-349) and Natural Resources Defense Council (21-
26   cv-561) also contain a notice and comment claim that is not present in the Defenders of Wildlife
     (21-cv-344) complaint. See ECF 1 in 21-cv-349, ¶¶ 171-78; ECF 1 in 21-cv-561, ¶¶ 143-47.
27   These differences are not material to the related case inquiry, as these claims still arise from the
     same agency action—FWS’s Final Rule—and are subject to review on the basis of the same
28   administrative record.

     Notice Related Case, 3:21-cv-00344-JSW                                                      2
           Case 4:21-cv-00344-JSW Document 16 Filed 02/08/21 Page 3 of 5




 1   Servheen, 665 F.3d 1015, 1023 (9th Cir. 2011)). The three actions therefore require a court to
 2   review the same evidence (administrative record) to resolve the same and substantially similar
 3   claims for relief (ESA, APA), such that substantial judicial efficiencies are gained and the risks
 4   of conflicting results avoided by assigning the three actions to a single judge.
 5            For the reasons set forth above, this action is related to WildEarth Guardians, 21-cv-349,
 6   and Natural Resources Defense Council, 21-cv-561, within the meaning of Civil Local Rule 3-
 7   12(a).
 8
     DATED: February 8, 2021.
 9
10                                          JEAN E. WILLIAMS, Deputy Assistant Attorney General
                                            SETH M. BARSKY, Section Chief
11                                          MEREDITH L. FLAX, Assistant Section Chief
12                                          /s/ Michael R. Eitel
13                                          MICHAEL R. EITEL, Senior Trial Attorney
                                            U.S. Department of Justice
14                                          Environment & Natural Resources Division
                                            Wildlife & Marine Resources Section
15                                          999 18th Street, South Terrace 370
16                                          Denver, Colorado 80202
                                            Phone: (303) 844-1479 / Fax: (303) 844-1375
17                                          Email: Michael.Eitel@usdoj.gov
18                                          Attorneys for Federal Defendants
19
20
21
22
23
24
25
26
27
28

     Notice Related Case, 3:21-cv-00344-JSW                                                     3
           Case 4:21-cv-00344-JSW Document 16 Filed 02/08/21 Page 4 of 5




                                  UNITED STATES DISTRICT COURT
 1
                                NORTHERN DISTRICT OF CALIFORNIA
 2
 3    DEFENDERS OF WILDLIFE, et al.,
                                                          Case No. 3:21-cv-00344-JSW
 4                           Plaintiffs,
 5                                   vs.                  CERTIFICATE OF SERVICE

 6    U.S. FISH AND WILDLIFE SERVICE, et al.,
 7
                             Federal Defendants.
 8
 9    WILDEARTH GUARDIANS, et al.,
10                                                        Case. No. 3:21-cv-00349-WHA
                             Plaintiffs,
11                                                        CERTIFICATE OF SERVICE
12                                   vs.
      DE LA VEGA, et al.,
13
14                           Federal Defendants.

15
      NATURAL RESOURCES DEFENSE
16
      COUNCIL, et al.,                                    Case. No. 3:21-cv-00561-SK
17
                             Plaintiffs,                  CERTIFICATE OF SERVICE
18
19                         vs.
      U.S. DEPARTMENT OF THE INTERIOR, et
20    al.,
21
                             Federal Defendants.
22
23
       I hereby certify that I electronically filed the foregoing with the Clerk of the Court using the
24
     CM/ECF system, which will send notification of such to the attorneys of record. I also certify
25
     that I caused to be sent, via electronic mail, the foregoing to the following counsel of record:
26
27    John R Mellgren                                   Kelly E Nokes
      Western Environmental Law Center                  Western Environmental Law Center
28    120 Shelton McMurphey Blvd., Ste 340              P.O. Box 18

     Notice Related Case, 3:21-cv-00344-JSW                                                     4
          Case 4:21-cv-00344-JSW Document 16 Filed 02/08/21 Page 5 of 5




      Eugene, OR 97401                           Buena Vista, CO 81211
 1    541-359-0990                               575-613-8051
 2    Email: mellgren@westernlaw.org             Email: nokes@westernlaw.org

 3    Jason Robert Flanders                      Claire H. Woods
      Aqua Terra Aeris Law Group                 Natural Resources Defense Council, Inc.
 4    4030 Martin Luther King Jr. Way            1314 Second Street
 5    Oakland, CA 94609                          Santa Monica, CA 90401
      (916) 202-3018                             310-434-2335
 6    Email: jrf@atalawgroup.com                 Fax: 415-795-4799
                                                 Email: cwoods@nrdc.org
 7
 8    Francis William Sturges , Jr.
      Natural Resources Defense Council
 9    20 N. Wacker Dr.
      Chicago, IL 60606
10    312-847-6807
11    Email: fsturges@nrdc.org

12                                            /s/ Michael R. Eitel
                                              MICHAEL R. EITEL
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Notice Related Case, 3:21-cv-00344-JSW                                           5
